This case is before us on motion to dismiss upon three grounds, the first of which is, "The said appeal was not taken within the time required by law." The appeal is from a final decree of validation dated April 26, A.D. 1940. The certificate of the clerk of the circuit court shows that the decree was filed and recorded on that date. The notice of appeal was entered on the 14th day of May, 1940, which was more than 15 days after the date of the entry of the final decree. Section 3298, R. G. S., as amended by Chapter 11854, Acts of 1927, 5108 C. G. L., provides:
"Any taxpayer or citizen may become a party to said proceedings; and any party thereto, whether petitioner, defendant or intervenor, dissatisfied with the decree of the court, may appeal therefrom to the Supreme Court within fifteen days after the entry of such decree." *Page 499 
It, therefore, appears that the notice of appeal was filed too late to give this Court jurisdiction of the cause.
The motion to dismiss is granted.
TERRELL, C. J., WHITFIELD, BROWN, BUFORD, CHAPMAN and THOMAS, J. J., concur.